DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 22, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive.
With regard to claim 1, Applicant submits that the cited prior art does not teach “determining an in-channel response for each active carrier based on the transmit carrier pre-equalizer filter coefficients for the active carrier, wherein the in-channel response for each active carrier comprises an in-channel amplitude flatness for each active carrier,” as recited in claim 1. Remarks, p. 15.
Claim 1 is rejected over a combination of Quigley et al. (US 2001/0055319), Renken et al. (US 2012/0213259), and Wolcott et al. (US 2014/0254392).
As presented in the claim rejections under 35 USC § 103, Quigley teaches:
determining an in-channel response for each active carrier based on the transmit carrier pre-equalizer filter coefficients for the active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563]),
wherein the in-channel response for each active carrier comprises an in-channel amplitude flatness for each active carrier ([0108], [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563], “This pre-equalization compensates for sag 388a in FIG. 90A and thus flattens the overall frequency response of the signal arriving at receiver 335.”).

Applicant additionally submits that the Interview Summary mailed on October 22, 2021, states that the Applicant had countered the assertion that Quigley teaches “generating a return band frequency response” as recited in claim 1. Remarks, pp. 15-16.
The examiner notes that the Interview Summary mailed on October 22, 2021 states, “Discussed proposed amendments which appear to overcome the cited prior art of record; however, additional search and consideration is required.” The interview summary does not refer to specific claim limitations. The examiner additionally directs Applicant to the amendments proposed during the interview (see Office Action Appendix mailed October 22, 2021).
Applicant is directed to the following claim rejections for analysis as to how previously-cited prior art teaches the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination Quigley et al. (US 2001/0055319), Renken et al. (US 2012/0213259), and Wolcott et al. (US 2014/0254392).

Regarding claim 1, Quigley teaches a method for determining return band frequency characteristics of a cable television (CATV) return band comprising:
determining a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”), symbol rate ([0266], [0358], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”), and level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging functions (e.g., slot timing, power level, carrier frequency (FIG. 4)….”) for each active carrier of a plurality of active carriers in the CATV return band ([0125], [0391]);
accessing a transmit carrier ranging error level for each active carrier ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]),
wherein the level for each active carrier is adjusted by its transmit carrier ranging error level ([0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the communication of slot timing information and/or data-type information is performed after a ranging process, such that the power level, carrier frequency and slot timing of the received upstream data packets have been adjusted to desirable values.” [0462]);
determining an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]);
determining transmit carrier pre-equalizer filter coefficients for each active carrier ([0017], “Afterwards, a ranging signal is received at the headend from each user terminal and feedforward equalizer coefficients corresponding to the transmit equalizer coefficients for each user terminal are generated from the ranging signals. The feedforward equalizer (FFE) coefficients are transmitted to the respective user terminals, where they are applied to a transmit equalizer filter to compensate for individual noise at the respective user terminals.” [0242], [0247], [0480]);
determining an in-channel response for each active carrier based on the transmit carrier pre-equalizer filter coefficients for the active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563]),
wherein the in-channel response for each active carrier comprises an in-channel amplitude flatness for each active carrier ([0108], [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563], “This pre-equalization compensates for sag 388a in FIG. 90A and thus flattens the overall frequency response of the signal arriving at receiver 335.”);
generating a return band frequency response ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]); and
generating a display of the return band frequency response ([0059], [0560], [0563], Figs. 90A-90B).
Quigley does not expressly teach that the step of determining comprises determining with test equipment comprising a signal analyzer. Quigley also does not expressly teach that the return band frequency response is for the CATV return band. Quigley also does not expressly teach wherein the return band frequency response comprises in-channel responses of one or more of the plurality of active carriers across a frequency spectrum of the return band. Quigley also does not expressly teach the display including the average transmit level for the plurality of active carriers.
Renken teaches:
test equipment comprising a signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0066], “Additionally, the transmitters and receivers actively used in a DOCSIS connection could also be used to perform both active and passive network service tests to measure the DOCSIS connection characteristics, as known in the art.” [0071], [0091]); and
a return band frequency response for a CATV return band, wherein the return band frequency response comprises in-channel responses of one or more of a plurality of active carriers across a frequency spectrum of the return band ([0068], “HFC networks are commonly implemented to deliver Cable Television (CATV) signals, including analog TV signals and digital TV signals,….” [0120], “In the particular embodiment illustrated in FIG. 10, these include: computing EQ stress from the collected EQ tap values in step 554, computing an EQ complex frequency response in step 555, computing in-channel frequency response from the EQ complex frequency response in step 556, and computing the group delay from the EQ complex frequency response in step 557.” [0131], “The DAAP 770 coordinates, compares, processes and analyses measurement results from MCCMs 100 and from UMS 9 and/or DMS 128. By way of example, it may compute the downstream frequency response of the network paths connecting each MCCM 100 to the headend 5 by comparing the carrier levels measured at the MCCM 100 to those measured at the DMS 128, as described hereinabove. Similarly, it may compute the upstream frequency response by comparing the carrier levels for the upstream test signal generated at the MCCM 100 as described hereinabove to those measured at the UMS 9.” Fig. 1).
In view of Renken, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley to such that such that the step of determining comprises determining with test equipment comprising a signal analyzer, and such that return band frequency response is for the CATV return band, wherein the return band frequency response comprises in-channel responses of one or more of the plurality of active carriers across a frequency spectrum of the return band. The modification would aid in characterizing and isolating network faults. The modification would additionally facilitate identification of unexpected carrier level or frequency response changes (see Renken: [0131]).
The combination teaches the limitations specified above; however, the combination does not expressly teach the display including the average transmit level for the plurality of active carriers.
Wolcott teaches a display including an average level ([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” [0111], “In certain variations, step 1110 may average or accumulate the collected data over time, which may include, for each frequency, accumulating and/or averaging the data over every iteration from a selected starting point in time, or may include a windowed average of a predetermined number of the most recent iterations of data.” [0113], “Detecting a frequency peak may further be based on instantaneous frequency measurements or average frequency measurements in which a number of frequency measurements are averaged over time.” Figs. 3A-3C).
In view of Wolcott’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the display includes the average transmit level for the plurality of active carriers. The modification would facilitate analysis of data over a period of time (see Wolcott: [0035], [0111]).
Regarding claim 2, the combination further teaches wherein accessing a transmit carrier ranging error level for each active carrier comprises:
determining the transmit carrier ranging error level for each active carrier using at least one of a cable modem and a Cable Modem Termination System (CMTS) Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

Regarding claim 16, the combination teaches the limitations specified in claim 10; however, the combination does not expressly teach wherein the test equipment updates a graphical display based on the average transmit level.
Wolcott teaches a display including an average level ([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” [0111], “In certain variations, step 1110 may average or accumulate the collected data over time, which may include, for each frequency, accumulating and/or averaging the data over every iteration from a selected starting point in time, or may include a windowed average of a predetermined number of the most recent iterations of data.” [0113], “Detecting a frequency peak may further be based on instantaneous frequency measurements or average frequency measurements in which a number of frequency measurements are averaged over time.” Figs. 3A-3C).
In view of Wolcott’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the test equipment updates a graphical display based on the average transmit level. The modification would facilitate analysis of data over a period of time (see Wolcott: [0035], [0111]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Okamoto (US 2007/0121712).

Regarding claim 3, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises: determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem in the test equipment.
Okamoto teaches determining pre-equalizer filter coefficients in test equipment ([0172], “the control processor 370 within the test device 300 obtains these pre-equalization coefficients from the CPU 408 and causes the display 382 to display information representative of the coefficients.”).
In view of Okamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem in the test equipment. The modification would serve to assist in identifying problems in the network (see Okamoto: [0152]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Voldman et al. (US 7085306).

Regarding claim 4, the combination teaches the limitations specified above; however, the combination does not expressly teach adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers.
Voldman teaches provides a teaching for performing a ranging process on all or some upstream transmission frequencies (Col. 20, line 57 to col. 21, line 10, “Once the CM 16 initializes its internal parameters to the configuration parameters received from the CMTS 12 in an upstream channel descriptor message, and further completes a ranging process on all or some upstream transmission frequencies specified in the upstream channel descriptor message, the CM 16 may establish IP connectivity.”).
In view of Voldman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers. The modification would serve to improve system efficiency, and would additionally facilitate system diagnostics.

Claim 6, 8, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Masuko (US 2009/0048835).

Regarding claim 6, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein generating a display of the return band frequency response comprises: establishing the average transmit level as a zero reference of the return band frequency response. 
Masuko teaches establishing an average level as a zero reference of a frequency spectrum ([0035], “A logarithmic frequency spectrum to which amplitude normalization has been performed can be alternatively used. The amplitude normalization is specifically performed by using a method of setting an average of the amplitudes of the logarithmic frequency spectrum at a constant value (for example, zero)….”).
In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that generating a display of the return band frequency response comprises establishing the average transmit level as a zero reference of the return band frequency response. The modification would serve to facilitate frequency response analysis.

Regarding claim 8, the combination further teaches wherein generating a return band frequency response comprises plotting the in-channel response for each active carrier with the zero reference (Quigley: [0059], [0560], [0563], Figs. 90A-90B; Masuko: [0035]).

Regarding claim 22, the combination teaches the limitations specified in claim 17; however, the combination does not expressly teach updating the return band frequency response based on recalculating the average transmit level.
Wolcott teaches a display including an average level over time([0035], “the spectral analysis may output frequency spectrum data in the form of minimum values, maximum values, average values, instantaneous values, or a combination of these. For example, FIG. 3A illustrates a frequency spectrum calculated for a signal received at one AD.” [0111], “In certain variations, step 1110 may average or accumulate the collected data over time, which may include, for each frequency, accumulating and/or averaging the data over every iteration from a selected starting point in time, or may include a windowed average of a predetermined number of the most recent iterations of data.” [0113], “Detecting a frequency peak may further be based on instantaneous frequency measurements or average frequency measurements in which a number of frequency measurements are averaged over time.” Figs. 3A-3C).
In view of Wolcott’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include updating the return band frequency response based on recalculating the average transmit level. The modification would facilitate analysis of data over a period of time (see Wolcott: [0035], [0111]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Wolcott, and Emsley et al. (US 7213257).

Regarding claim 9, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the display of the return band frequency response comprises an amplitude response of each active carrier.
Emsley teaches a frequency response comprising an amplitude response (Col. 6, lines 56-60, “Further illustratively according to this aspect of the invention, the method includes comparing the amplitudes of the received test signals to each other to determine variation of the amplitude of the frequency response characteristic across the frequencies contained in the test signals.” Col. 9, lines 61-67).
In view of Emsley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the display of the return band frequency response comprises an amplitude response of each active carrier. The modification would serve to provide additional information for frequency response analysis.

Claims 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley and Renken.

Regarding claim 10, Quigley teaches a system comprising:
a cable modem ([0009], [0111], [0131], “a personal computer 1048, disposed within the home 1014, is connected via cable 1011 to the cable modem 12 which communicates via coaxial cable 1017 with the hybrid fiber coaxial network 1010, which in turn communicates via optical fiber 1020 with the cable modem termination system (CMTS) including line card 1042 of the headend 1012. Internet router 1040 facilitates communication between the headend 1012 and the Internet or any other desired device or network.” Fig. 2); and
wherein the test equipment is to:
energize the cable modem to log in to a Cable Modem Termination System (CMTS) ([0009], [0111], [0131], Fig. 2) and generate a plurality of active carriers in the CATV return band ([0254]-[0255], [0257], [0265]),
each active carrier being a Data Over Cable Service Interface Specifications (DOCSIS)-compliant carrier ([0358], [0460], “The multimedia cable network system (MCNS) Data-Over-Cable Service Interface Specifications (DOCSIS) radio frequency interface specification (SP-RFI-I02-971008) protocol specifies a time-division multiple access (TDMA) protocol for the upstream transmission of data packets from cable modems to a cable modem termination system. … The DOCSIS protocol currently defines six burst types which may be used in upstream communications.”);
determine a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”) and a level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging functions (e.g., slot timing, power level, carrier frequency (FIG. 4)….”) for each active carrier;
access a transmit carrier ranging error level for each active carrier ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]);
determine transmit carrier pre-equalizer filter coefficients for each active carrier via the cable modem ([0017], “Afterwards, a ranging signal is received at the headend from each user terminal and feedforward equalizer coefficients corresponding to the transmit equalizer coefficients for each user terminal are generated from the ranging signals. The feedforward equalizer (FFE) coefficients are transmitted to the respective user terminals, where they are applied to a transmit equalizer filter to compensate for individual noise at the respective user terminals.” [0242], [0247], [0480]);
compute an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]);
determine an in-channel response for each active carrier in the return band based on the transmit carrier pre-equalizer filter coefficients for each active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]),
wherein the in-channel response for each active carrier comprises an in-channel amplitude flatness for each active carrier ([0108], [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563], “This pre-equalization compensates for sag 388a in FIG. 90A and thus flattens the overall frequency response of the signal arriving at receiver 335.”); and
generate a return band frequency response ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]).
Quigley does not expressly teach that the system includes a test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer. Quigley also does not expressly that the step of determining comprises determining with the signal analyzer. Quigley also does not expressly teach that the return band frequency response is for the CATV return band based on the in-channel response for each active carrier in the return band, wherein the return band frequency response comprises in-channel responses of one or more of the plurality of active carriers across a frequency spectrum of the return band.
Renken teaches:
test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0065], “DOCSIS modems with two or more upstream transmitters are used to transmit test signals to other equipment on the network using one or more of their upstream transmitters in order to perform network upstream tests. In preferred embodiments, the cable modems perform these network tests using currently idle receivers or transmitters while continuing to provide data services for the subscriber with the remaining transmitters and receivers.” [0066], “Additionally, the transmitters and receivers actively used in a DOCSIS connection could also be used to perform both active and passive network service tests to measure the DOCSIS connection characteristics, as known in the art.” [0068], [0071], [0091], [0131]); and
a return band frequency response for a CATV return band based on an in-channel response for each active carrier in the return band, wherein the return band frequency response comprises in-channel responses of one or more of the plurality of active carriers across a frequency spectrum of the return band ([0068], “HFC networks are commonly implemented to deliver Cable Television (CATV) signals, including analog TV signals and digital TV signals,….” [0120], “In the particular embodiment illustrated in FIG. 10, these include: computing EQ stress from the collected EQ tap values in step 554, computing an EQ complex frequency response in step 555, computing in-channel frequency response from the EQ complex frequency response in step 556, and computing the group delay from the EQ complex frequency response in step 557.” [0131], “The DAAP 770 coordinates, compares, processes and analyses measurement results from MCCMs 100 and from UMS 9 and/or DMS 128. By way of example, it may compute the downstream frequency response of the network paths connecting each MCCM 100 to the headend 5 by comparing the carrier levels measured at the MCCM 100 to those measured at the DMS 128, as described hereinabove. Similarly, it may compute the upstream frequency response by comparing the carrier levels for the upstream test signal generated at the MCCM 100 as described hereinabove to those measured at the UMS 9.” Fig. 1).
In view of Renken, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley such that the system includes a test equipment to test a cable television (CATV) return band comprising a cable modem and signal analyzer. The modification would aid in characterizing and isolating network faults. In view of Renken, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley such that the return band frequency response is for the CATV return band based on the in-channel response for each active carrier in the return band, wherein the return band frequency response comprises in-channel responses of one or more of the plurality of active carriers across a frequency spectrum of the return band. The modification would facilitate identification of unexpected carrier level or frequency response changes (see Renken: [0131]).

Regarding claim 11, the combination further teaches wherein to access a transmit carrier ranging error level for each active carrier, the test equipment is to: determine the transmit carrier ranging error level for each active carrier using at least one of the cable modem and a CMTS Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

Regarding claim 15, the combination further teaches wherein the cable modern adjusts the level for each active carrier by its ranging error (Quigley: [0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the communication of slot timing information and/or data-type information is performed after a ranging process, such that the power level, carrier frequency and slot timing of the received upstream data packets have been adjusted to desirable values.” [0462]) and determines the average transmit level based on the adjustments (Quigley: [0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, and Masuko.

Regarding claim 12, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the test equipment is to: establish the average transmit level as a zero reference of the return band frequency response.
Masuko teaches establishing an average level as a zero reference of a frequency spectrum ([0035], “A logarithmic frequency spectrum to which amplitude normalization has been performed can be alternatively used. The amplitude normalization is specifically performed by using a method of setting an average of the amplitudes of the logarithmic frequency spectrum at a constant value (for example, zero)….”).
In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the test equipment is to: establish the average transmit level as a zero reference of the return band frequency response. The modification would serve to facilitate frequency response analysis.

Regarding claim 13, the combination further teaches wherein to generate a return band frequency response, the test equipment is to: plot each active carrier's in-channel response on a display with the zero reference (Quigley: [0059], [0560], [0563], Figs. 90A-90B; Masuko: [0035]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Emsley.

Regarding claim 14, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein the plot of each active carrier's in-channel response includes an amplitude response of each active carrier with the zero reference.
Emsley teaches a frequency response comprising an amplitude response (Col. 6, lines 56-60, “Further illustratively according to this aspect of the invention, the method includes comparing the amplitudes of the received test signals to each other to determine variation of the amplitude of the frequency response characteristic across the frequencies contained in the test signals.” Col. 9, lines 61-67).
In view of Emsley’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the plot of each active carrier's in-channel response includes an amplitude response of each active carrier with the zero reference. The modification would serve to provide additional information for frequency response analysis.

Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, and Masuko (US 2009/0048835).

Regarding claim 17, Quigley teaches a method for determining linearity of an amplitude response of a cable television (CATV) return band comprising:
energizing a cable modem to log in to a Cable Modem Termination System (CMTS) ([0009], [0111], [0131], Fig. 2) and generate a plurality of active carriers in the CATV return band ([0254]-[0255], [0257], [0265]),
each active carrier of the plurality of active carriers being a Data Over Cable Service Interface Specifications (DOCSIS)-compliant carrier ([0358], [0460], “The multimedia cable network system (MCNS) Data-Over-Cable Service Interface Specifications (DOCSIS) radio frequency interface specification (SP-RFI-I02-971008) protocol specifies a time-division multiple access (TDMA) protocol for the upstream transmission of data packets from cable modems to a cable modem termination system. … The DOCSIS protocol currently defines six burst types which may be used in upstream communications.”);
determining a transmit carrier frequency ([0198]-[0199], [0494], “The set-up configuration includes the carrier frequency, the baud rate, the minislot size, the required packet size, and ranging thresholds.”) and a level ([0198]-[0199], [0247], [0265], “The burst receiver 292 also provides for ranging functions (e.g., slot timing, power level, carrier frequency (FIG. 4)….”) for each active carrier of the plurality of active carriers;
accessing a transmit carrier ranging error level for each active carrier of the plurality of active carriers in the CATV return band ([0140], “The timing offset generator 26 encodes the timing offset (ranging error) detected by the upstream receiver into a slot timing offset message.” [0198]-[0199]),
wherein the level for each active carrier is adjusted by its ranging error ([0152], “The timing offset (error) message is generated by the cable modem termination system. The timing offset (error) is simply the difference between the expected time and the actual arrival time of the message during the ranging slot at the cable modem termination system receiver.” [0198], [0247], “The ranging operation involves the determination at the burst receiver of such parameters as the ranging offset measurement,….” [0418], [0426], “the communication of slot timing information and/or data-type information is performed after a ranging process, such that the power level, carrier frequency and slot timing of the received upstream data packets have been adjusted to desirable values.” [0462]);
determining transmit carrier pre-equalizer filter coefficients for each active carrier ([0017], “Afterwards, a ranging signal is received at the headend from each user terminal and feedforward equalizer coefficients corresponding to the transmit equalizer coefficients for each user terminal are generated from the ranging signals. The feedforward equalizer (FFE) coefficients are transmitted to the respective user terminals, where they are applied to a transmit equalizer filter to compensate for individual noise at the respective user terminals.” [0242], [0247], [0480]);
computing an average transmit level for the plurality of active carriers ([0271], “the power estimator 616 measures the average power of the signals transmitted in the channel by the subscriber modem 12 to the headend 10.” [0272], [0274]); and
generating a return band frequency response for including an in-channel amplitude response for each active carrier ([0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563]),
wherein the in-channel amplitude response for each active carrier comprises an in-channel amplitude flatness for each active carrier ([0108], [0110], [0559], [0560], “The training sequence is used to derive coefficients for FFE 359. These coefficients represent the frequency shaping required to compensate for the individual noise of the particular cable modem transmitting the ranging packet, i.e., the frequency shaping required to provide a flat frequency response at the output of DFE 353.” [0563], “This pre-equalization compensates for sag 388a in FIG. 90A and thus flattens the overall frequency response of the signal arriving at receiver 335.”).
Quigley does not expressly teach the step of determining includes determining with test equipment. Quigley also does not expressly teach that the return band frequency response is for the CATV return band. Quigley also does not expressly teach that the return band frequency response includes a zero reference of a frequency spectrum of the CATV return band. Quigley also does not expressly teach that the zero reference is based on the average transmit level.
Renken teaches:
test equipment comprising a signal analyzer ([0012], “a technician with a portable network tester may have to be sent to perform network measurements in the field or at customer premises.” [0066], “Additionally, the transmitters and receivers actively used in a DOCSIS connection could also be used to perform both active and passive network service tests to measure the DOCSIS connection characteristics, as known in the art.” [0071], [0091]);
a return band frequency response for a CATV return band including an in-channel response for each active carrier ([0068], “HFC networks are commonly implemented to deliver Cable Television (CATV) signals, including analog TV signals and digital TV signals,….” [0120], “In the particular embodiment illustrated in FIG. 10, these include: computing EQ stress from the collected EQ tap values in step 554, computing an EQ complex frequency response in step 555, computing in-channel frequency response from the EQ complex frequency response in step 556, and computing the group delay from the EQ complex frequency response in step 557.” [0131], “The DAAP 770 coordinates, compares, processes and analyses measurement results from MCCMs 100 and from UMS 9 and/or DMS 128. By way of example, it may compute the downstream frequency response of the network paths connecting each MCCM 100 to the headend 5 by comparing the carrier levels measured at the MCCM 100 to those measured at the DMS 128, as described hereinabove. Similarly, it may compute the upstream frequency response by comparing the carrier levels for the upstream test signal generated at the MCCM 100 as described hereinabove to those measured at the UMS 9.” Fig. 1)
In view of Renken, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Quigley to such that such that the step of determining comprises determining with test equipment, and such that the return band frequency response is for the CATV return band including an in-channel amplitude response for each active carrier. The modification would aid in characterizing and isolating network faults. The modification would additionally facilitate identification of unexpected carrier level or frequency response changes (see Renken: [0131]).
The combination teaches the limitations specified above; however, the combination does not expressly teach that the return band frequency response for the CATV return band includes a zero reference of a frequency spectrum of the CATV return band. The combination also does not expressly teach that the zero reference is based on the average transmit level.
Masuko teaches a zero reference of a frequency spectrum, wherein the zero reference is based on average ([0035], “A logarithmic frequency spectrum to which amplitude normalization has been performed can be alternatively used. The amplitude normalization is specifically performed by using a method of setting an average of the amplitudes of the logarithmic frequency spectrum at a constant value (for example, zero)….”). 
In view of Masuko’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the return band frequency response includes a zero reference of a frequency spectrum of the CATV return band, wherein the zero reference is based on the average transmit level. The modification would serve to facilitate frequency response analysis.
Regarding claim 18, the combination further teaches wherein accessing a transmit carrier ranging error level for each active carrier comprises: determining the transmit carrier ranging error level for each active carrier using at least one of a cable modem and a Cable Modem Termination System (CMTS) Simple Network Management Protocol (SNMP) Management Information Base (MIB) (Quigley: [0140], “Slot timing offset generator 26 receives a timing offset (ranging signal) message 27 from each individual cable modem 12 with which the cable modem termination system is in communication.” [0198]-[0199]).

Regarding claim 20, the combination further teaches wherein generating a return band frequency response comprises: generating the return band frequency response based on the level for each active carrier, an offset for each active carrier determined from the transmit carrier ranging error level for each active carrier, and the transmit carrier pre-equalizer filter coefficients for each active carrier (Quigley: [0108], “FIGS. 88A-88C are frequency response diagrams illustrating common noise (such as ingress) cancellation according to the method shown in FIG. 87.” [0110], [0559]-[0560], [0563]; Renken: [0088], [0120], [0131]; Wolcott: [0044]-[0045], [0173]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Voldman.

Regarding claim 19, the combination teaches the limitations specified above; however, the combination does not expressly teach adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers.
Voldman teaches provides a teaching for performing a ranging process on all or some upstream transmission frequencies (Col. 20, line 57 to col. 21, line 10, “Once the CM 16 initializes its internal parameters to the configuration parameters received from the CMTS 12 in an upstream channel descriptor message, and further completes a ranging process on all or some upstream transmission frequencies specified in the upstream channel descriptor message, the CM 16 may establish IP connectivity.”).
In view of Voldman’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include adjusting the levels of the plurality of active carriers according to the transmit carrier ranging error levels for the plurality of active carriers. The modification would serve to improve system efficiency, and would additionally facilitate system diagnostics.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Quigley, Renken, Masuko, and Okamoto.

Regarding claim 21, the combination further teaches wherein determining transmit carrier pre-equalizer filter coefficients for each active carrier comprises: determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem.
Okamoto teaches determining pre-equalizer coefficients from a cable modem ([0014], “a processing circuit connected to the cable modem circuit for receiving the pre-equalization coefficient information from the cable modem circuit, and for determining the phase response of the transmission path from the pre-equalization coefficient information.” [0165], [0171]).
In view of Okamoto’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination determining the transmit carrier pre-equalizer filter coefficients for each active carrier from a cable modem. The modification would serve to assist in identifying problems in the network (see Okamoto: [0152]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jones, Jr. et al. (US 2010/0309805) discloses a system wherein, in order to measure the performance of a DOCSIS upstream channel as well as to locate impairments, a special test signal is transmitted in a time slot of the upstream channel by a test instrument positioned anywhere within the CATV plant. A second test instrument, located at the termination point of the upstream plant, then detects, recovers, and processes the test signal in order to complete the measurement. See Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/Primary Examiner, Art Unit 2426